RENDERED: JUNE 18, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-1908-MR

BRANTLEY DUNAWAY                                                     APPELLANT


               APPEAL FROM JEFFERSON CIRCUIT COURT
v.                    FAMILY COURT DIVISION
              HONORABLE LAUREN ADAMS OGDEN, JUDGE
                       ACTION NO. 13-CI-502108


MISTI MADISON CORK AND
MELANIE STRAW-BOONE                                                  APPELLEES


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, DIXON, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Brantley Dunaway brings this appeal from Orders dated

November 15, 2019, December 3, 2019, December 9, 2019, and December 16,

2019, of the Jefferson Circuit Court, Family Court Division, adjudicating several

post-dissolution motions. We affirm.
                                 BACKGROUND

             This appeal is from a post-dissolution proceeding, and we will only

recite those facts necessary for resolution thereof. The parties were divorced by

decree entered January 15, 2015. At the time of the divorce, Dunaway and Misti

Madison Dunaway (Cork) were awarded joint custody of their two minor

daughters. The family court adjudged that the children would reside primarily with

Cork in Louisville, and Dunaway would exercise parenting time one weekend per

month during the school year, liberally during the summer, and on most holidays.

During the divorce proceeding, Dunaway relocated near Atlanta, Georgia.

Accordingly, the family court ordered the parties to equally share in the

transportation of the children to and from Georgia for Dunaway’s timesharing.

The family court ordered Dunaway to pay child support of $1,483.52 per month

and to provide the children with medical insurance. Subsequently, Dunaway filed

a motion to reduce child support, and by Order entered on November 16, 2016, the

family court reduced Dunaway’s child support payment to $1,298.34 per month.

             To say the least, court proceedings since the parties’ divorce have

been contentious. The parties have filed various motions relating to child support,

transportation issues, and contempt for Dunaway’s failure to abide by court orders

as to child support and medical insurance. Relevant to this appeal, Cork filed a

motion seeking the family court to order Dunaway to solely provide transportation


                                         -2-
of the children to and from Georgia for his timesharing. In support of the motion,

Cork alleged that Dunaway harassed individuals she sent to Georgia to pick up the

children on her behalf. Cork also filed motions for the family court to find

Dunaway in contempt for failure to pay child support and to provide medical

insurance.1 Dunaway filed a motion to modify parenting time; he wanted the

children to primarily reside with him in Georgia. Dunaway also filed a motion to

modify child support and sought to have a portion of his current monthly child

support payment forwarded to an escrow account until the family court ruled upon

his motion to modify same. Dunaway additionally filed a motion regarding phone

communications with the children. The family court rendered an order that

temporarily required Dunaway to solely provide transportation of the children for

his timesharing. Thereafter, Dunaway filed a motion to require the parties to share

equally in transporting the children for timesharing.

              Ultimately, the family court conducted an evidentiary hearing upon all

unresolved motions on July 19, 2019, and September 27, 2019. By Order entered

November 15, 2019, the family court denied Dunaway’s motion to modify

parenting time to allow the children to primarily reside with him. The family court

determined that the current timesharing schedule remained in the best interests of



1
 The record reflects that the family court held Brantley Dunaway in contempt by Order entered
January 25, 2019, for failure to maintain health insurance coverage for the children in 2018.

                                             -3-
the children. The family court also concluded that Dunaway would be solely

responsible for providing the children’s transportation for timesharing due to his

harassing behavior of persons transporting the children for Cork during the transfer

of the children. As to child support, the family court reduced Dunaway’s monthly

support to $1,021.27 and required Cork to provide medical insurance for the

children, at a cost of $500 a month. The family court considered Cork’s childcare

expenses of $750 per month in reducing Dunaway’s child support obligation. The

family court further found Dunaway in contempt for his past failure to timely pay

child support and to provide medical insurance for the children. The family court

decided that Dunaway could “purge himself of this contempt by strictly complying

with the Court’s orders of support.” November 15, 2019, Order at 10. Also,

because of his contemptuous conduct, the family court ordered Dunaway to pay

$877 for Cork’s attorney’s fees related thereto.

             Both parties filed Kentucky Rules of Civil Procedure (CR) 59.05

motions to alter, amend, or vacate the November 15, 2009, Order. These motions

were denied in part and granted in part by Order entered December 3, 2019. In the

December 3, 2019, Order, the family court amended the November 15, 2009,

Order to reflect that the hearing was conducted on July 19, 2019, and September

27, 2019. Also, it was amended to “require the parties to exchange the first two




                                         -4-
pages of their federal income tax returns no later than November 1st of each year.”

December 3, 2019, Order at 1.

                Thereafter, Dunaway filed a Motion to Apply Credit due to an

overpayment of child support. The family court denied the motion by Order

entered December 9, 2019, and again concluded that Dunaway was not entitled to a

credit. This appeal follows.

                                 STANDARD OF REVIEW

                The issues presented on appeal by Dunaway look to various motions

seeking to modify the family court’s original divorce decree, or subsequent orders

thereto. The Kentucky Supreme Court has held that such modification motions

filed post-decree necessitate evidentiary hearings which occurred in this case.

Anderson v. Johnson, 350 S.W.3d 453, 456-57 (Ky. 2011).2

                Accordingly, our initial standard of review is governed by CR 52.01

provides that the circuit court’s “[f]indings of fact, shall not be set aside unless

clearly erroneous, and due regard shall be given to the opportunity of the trial court



2
    In Anderson v. Johnson, 350 S.W.3d 453, 456-57 (Ky. 2011), the Court noted:

                Consequently, though named a “motion,” a motion for
                modification is actually a vehicle for the reopening and rehearing
                on some part of a final order, which asks for adjudication on the
                merits presented at a required hearing. As such, family courts
                must make findings of fact and conclusions of law, and must enter
                the appropriate order of judgment when hearing modification
                motions.

                                               -5-
to judge the credibility of the witnesses.” This Court will not disturb those

findings unless they are clearly erroneous. Moore v. Asente, 110 S.W.3d 336, 353-

54 (Ky. 2003). And, “findings of fact are clearly erroneous only if they are

manifestly against the weight of the evidence presented.” Frances v. Frances, 266

S.W.3d 754, 756 (Ky. 2008). Thereafter, a family court’s rulings on post-decree

motions may be reversed only for an abuse of discretion. Hempel v. Hempel, 380

S.W.3d 549, 551 (Ky. App. 2012). To summarize our review, if the findings of

fact by the family court are supported by substantial evidence and the correct law

is applied, the ruling of the family court will only be reversed for an abuse of

discretion. See Coffman v. Rankin, 260 S.W.3d 767, 770 (Ky. 2008).

Additionally, concerning the modification of timesharing or visitation, the family

court’s abuse of discretion will be examined as to whether any proposed

modification is in the best interests of the children as required by Kentucky

Revised Statutes (KRS) 403.320(3). Our review proceeds accordingly.

                                    ANALYSIS

             Dunaway initially contends that the family court erred by denying his

motion to modify timesharing. Dunaway alleges that he sought to “reverse the

parenting plan, permitting the girls to live in Georgia with him during the school

year, and provide Ms. Cork what was his parenting time of (1) weekend per month,

and the summer months.” Dunaway’s Brief at 16. Dunaway claims that such a


                                         -6-
parenting time schedule comports with the “equally shared parenting” presumption

set forth in KRS 403.270(2). Dunaway points out that his family lives in Georgia,

the children have friends in Georgia, and the children would have the benefit of

better schools and extracurricular activities. Dunaway also believes that the family

court failed to properly conduct a best interest analysis to determine if modification

of timesharing was appropriate. Dunaway maintains that it is in the best interests

of the children to modify parental timesharing and permit the children to primarily

reside with him.

             As Dunaway sought a modification of parental timesharing and not

custody, KRS 403.320(3) controls our analysis. See Pennington v. Marcum, 266

S.W.3d 759, 769 (Ky. 2008). Under KRS 403.320(3), parental timesharing or

visitation may be modified if modification would serve the best interests of the

child. In examining “best interests of the child,” KRS 403.270(2) sets out various

factors in determining best interest, including the wishes of the child’s parents, and

the child’s adjustment to his home, school, and community. A.G. v. T.B., 452

S.W.3d 141, 144 (Ky. App. 2014). However, the equal timesharing presumption

set forth KRS 403.270(2) is only applicable to an initial determination of

timesharing and not to a modification of timesharing. Layman v. Bohanon, 599

S.W.3d 423, 431 (Ky. 2020). Again, as noted, the family court possesses broad

discretion in modifying parental timesharing. Pennington, 266 S.W.3d at 769.


                                         -7-
And, a decision by the family court upon modification of parental timesharing will

only be disturbed where a clear abuse of discretion has occurred or where “clearly

erroneous in light of the facts and circumstances of the case.” Layman, 599

S.W.3d at 431.

             In its November 15, 2019, Order, the family court determined that it

was in the best interests of the children to not modify timesharing:

                  Mr. Dunaway is seeking to change the parenting
             schedule so that the children live primarily with him in
             Georgia. In support of his motion, he has renewed many
             of his complaints about Ms. Cork, including that she
             works long hours and is unavailable to the children; that
             she leaves the children with unfamiliar and unvetted
             caregivers; that she withdraws the children from the
             usual extracurricular activities, and enrolls them in new
             activities without his consent; that she refuses to let him
             speak with the children on the phone; and that she refuses
             to provide him with information concerning the
             children’s education, healthcare, and activities. Once
             again, the Court finds Mr. Dunaway’s claims to lack
             merit. However, the Court will address them in turn.

                   [Ms.] Cork owns and operates a management
             training company. When she started the business in
             2015, she worked long hours and traveled extensively.
             Having no extended family in the Louisville area, she
             relied on professional nannies to watch the children while
             she worked. Ms. Cork has employed four nannies over a
             five-year period. Several quit after being harassed by
             Mr. Dunaway. Ms. Cork’s current nanny, Jessi Weiss,
             has been with the family for two years. Jessi has her own
             bedroom in Ms. Cork’s home, but she does not live there
             full-time. Ms. Cork described Jessi as “part of the
             family.” The children know and love her.


                                         -8-
     Ms. Cork’s business has become very successful and
now employees several individuals. Ms. Cork no longer
travels when the children are in her care. She has not
been away from home overnight in more than two years.

     Jessi watches the children an average of 4.5 hours
per week, after school, while Ms. Cork works (typically,
from home). Jessi also watches the children for a few
hours on Thursday nights so that Ms. Cork can have
dinner with her boyfriend of six years, Coleman Karleski.

    ....

      Mr. Dunaway also complains that Ms. Cork has
failed to provide a stable home for the children. He
alleges that she has moved five times since the parties’
divorce. In fact, Ms. Cork has moved three times, but
she has remained in the same neighborhood. Ms. Cork
testified that her financial circumstances have improved
significantly and that each move was for the purpose of
obtaining a better home for the children.

     By his own admission, Mr. Dunaway has also
moved three times since the parties’ divorce. He has
lived with his mother, in a small apartment, and now in a
condominium.

     Savanah [sic] attends Highland Middle School. She
is enrolled in a highly selective project-based learning
program for advanced placement students. She earns
straight-A’s. Savannah is a member of the swim team,
and she sings in the school choir. She has also
participated in art club, student council, and dance. Ms.
Cork describes Savannah as confident and loving, and
says she sticks up for herself and others.

     Finnleigh attends Bloom Elementary School. She
also earns excellent grades and has outstanding test
scores. Finnleigh is a member of the Louisville Soccer
Club and participates in two different competitive

                           -9-
leagues. Ms. Cork describes Finnleigh as curious,
empathetic, and funny.

      Both children have excellent relationships with their
teachers and peers. They have strong social skills and no
reported behavioral problems. Ms. Cork has always been
active in the children’s education. She attends most field
trips and co-sponsors the Bloom Elementary “Fund
Run,” an annual fundraiser.

      The children are well-bonded to Ms. Cork, Mr.
Karleski, and his extended family. They enjoy regular
trips to the beach and the lake. They attend social events
as a family and enjoy going to the theater together.

     Mr. Dunaway complains that Ms. Cork often
withdraws the children from extracurricular activities.
This is not the case. Savannah discontinued cheerleading
in 5th grade because her school no longer offered the
program. She discontinued soccer around the same time
to focus on dance. Ms. Cork limits the children to two
extracurricular activities at a time, to ensure that their
schooling is not affected. The children select the
activities that are most important to them. They do not
quit mid-cycle. Ms. Cork is as involved in the children’s
activities as she is in their education. She takes them to
all games and competitions, and to nearly all practices.

    ....

     Mr. Dunaway also complains that Ms. Cork does not
keep him apprised of the children’s school functions,
medical problems, or activity schedule. Ms. Cork has
provided Mr. Dunaway with contact information for the
children’s school, sports teams, and other extracurricular
activities. All information he might require, including
grades and schedules, is available directly from the
provider.




                           -10-
                  Lastly, in support of his motion for primary
             residence, Mr. Dunaway testified that the schools in
             Buford, Georgia outperform the schools in Jefferson
             County. Aside from a website rating from a private
             company, niche.com, Mr. Dunaway presented no
             information on the Buford school system, including what
             academic or extracurricular programs would be available
             to the children.

                   KRS 403.320(3) permits the Court to modify an
             order for visitation whenever such modification would
             serve the best interests of the child. In this case, there is
             nothing to suggest that relocating the children to Georgia
             would be in their best interest. Savannah and Finnleigh
             are well established in Louisville. They are thriving in
             school and active in their community. By all accounts,
             they are happy, healthy, well-adjusted, and high
             achieving children. Both are closely bonded to Ms.
             Cork, to her boyfriend (who [sic] they have known most
             of their lives) and to his mother, who they affectionately
             call “granny.”

November 15, 2019, Order at 2-5, 7.

             It is clear the family court considered the best interest’s factors set

forth in KRS 403.270 and believed it was in the best interests of the children not to

modify timesharing. Of import, the family court found that the children were

“thriving in school and active in their community” and are “happy, healthy, well-

adjusted, and high achieving.” November 15, 2019, Order at 7. And, as

previously noted, the Kentucky Supreme Court has held there is no presumption of

equal timesharing when considering a motion to modify same. See Layman, 599

S.W.3d at 431. Based upon our review of the record and the evidence considered


                                         -11-
by the family court, we are unable to conclude that the family court’s findings of

fact were clearly erroneous nor was denial of Dunaway’s motion to modify

timesharing an abuse of discretion.

             Dunaway next claims the family court erroneously denied him a credit

or recoupment of $9,833.72 in overpaid child support payments. Dunaway points

out that he filed a motion to modify child support on November 13, 2018, and that

the family court reduced his child support by Order entered November 15, 2019.

From November 13, 2018, to November 15, 2019, Dunaway states that he overpaid

child support in the amount of $9,833.72, but the family court did not permit

recoupment of such overpayment. Dunaway also asserts that Cork was on notice

that his child support would likely be decreased, and by denying a credit, Cork is

essentially given a windfall in child support benefits. Dunaway contends the

family court should have ordered Cork to reimburse him the overpayment of

$9,833.72, and the family court abused its discretion by failing to do so.

             In Kentucky, the law is well settled that child support is for the benefit

of the child and “belongs to the child not the parents.” Gibson v. Gibson, 211

S.W.3d 601, 609 (Ky. App. 2006). For this reason, child support benefits are

zealously guarded by the Court, and any “restitution or recoupment of excess child

support is inappropriate unless there exists an accumulation of benefits not

consumed for support.” Hempel v. Hempel, 432 S.W.3d 730, 732 (Ky. 2014)


                                         -12-
(quoting Clay v. Clay, 707 S.W.2d 352, 354 (Ky. App. 1986)). So, for Dunaway to

be entitled to a credit or recoupment of overpaid child support, he must

demonstrate that Cork possessed an accumulation of child support payments that

were not consumed for support of the children.

             In denying Dunaway a credit or reimbursement, the family court

found that there was no evidence that Cork possessed any unused accumulation of

child support. In his brief, Dunaway has not cited this Court to any evidence that

such an accumulation of child support existed. Rather, Dunaway focuses on the

unfairness of denying him a credit and of allowing Cork to retain a windfall. We

emphasize that child support does not belong to a parent and is intended solely for

the benefit of the child. It is deeply rooted and recognized in our laws that a parent

has a fundamental duty to support a minor child. There being no evidence to

support Dunaway’s argument, we conclude that the family court did not abuse its

discretion or commit reversible error by failing to credit or reimburse Dunaway for

overpaid child support payments.

             Dunaway also asserts that the family court improperly found him in

contempt for failure to pay child support and provide health insurance coverage for

the children in 2018. Dunaway argues that he had actually overpaid child support

after the family court modified the child support payment in 2016; thus, the

contempt finding was arbitrary. Additionally, Dunaway states that he did not


                                         -13-
intentionally violate the family court’s order as to child support but lacked the

necessary funds to meet his monthly child support obligation. Dunaway also

maintains that he provided health insurance coverage for the children and

presented evidence demonstrating same.

             The Kentucky Supreme Court has recognized that a trial court

possesses “broad authority to enforce its orders, and contempt proceedings are part

of that authority.” Commonwealth, Cabinet for Health and Family Services v. Ivy,

353 S.W.3d 324, 332 (Ky. 2011). As to civil contempt, it is said that the

“contemnor must, at the time the sanction is imposed, have the ability to purge the

contempt by compliance.” Ivy, 353 S.W.3d at 334-35. Moreover, in civil

contempt, the family court may award the injured party compensatory damages

resulting from the contemptuous behavior. Louisville Metro Dep’t of Corrections

v. King, 258 S.W.3d 419, 422 (Ky. App. 2007) (citing White v. Sullivan, 667

S.W.2d 385, 387 (Ky. App. 1983)). Under KRS 403.240(2), the failure of a party

to comply with a child support order, without good cause, “shall constitute

contempt of court.” Our review is centered upon whether the family court abused

its discretion by imposing contempt. Ivy, 353 S.W.3d at 332.

             The record reveals that Dunaway filed a motion to modify child

support and unilaterally decided to reduce his child support payments thereafter in

plain contravention of a court order. There is no dispute concerning Dunaway’s


                                         -14-
conduct as to the child support payments, as he admitted same at the evidentiary

hearing. In relation to healthcare coverage, the evidence was disputed. Dunaway

submitted evidence that he paid the medical insurance for the children; on the other

hand, Cork introduced evidence that Dunaway allowed the medical insurance to

lapse by late payment of the monthly premiums.

             In the November 15, 2019, Order, the family court observed that

Dunaway “has a history of adjusting his child support to what he believes is an

appropriate amount, with no regard to the orders in effect.” November 15, 2019,

Order at 10. The family court specifically found that Dunaway had “willfully,

repeatedly, and without good cause, [sic] violated the Court’s orders regarding

child support and health insurance coverage.” November 15, 2019, Order at 10.

The family court then awarded Cork $877 in attorney’s fees that she incurred due

to Dunaway’s contemptuous behavior. As to Dunaway’s claim that he lacked

funds to pay child support, Dunaway is self-employed in the marketing business,

and the family court imputed to him an annual income of approximately $70,000.

In an exhibit, he sought to have child support calculated based upon an annual

salary of $60,000. Additionally, Dunaway apparently possessed sufficient

discretionary funds to hire a private investigator to surveil Cork prior to the

hearing.




                                         -15-
             To prevail, it was incumbent upon Dunaway “to show, clearly and

convincingly, that he . . . was unable to comply with the court’s order or was, for

some other reason, justified in not complying.” Ivy, 353 S.W.3d at 332 (citation

omitted). This Dunaway has failed to do. Consequently, we do not believe the

family court abused its discretion by finding Dunaway in contempt for failing to

pay child support and to provide health insurance coverage or by awarding Cork

$877 in attorney fees.

             Dunaway also argues on appeal that the family court erred in its award

of child care expenses. Particularly, Dunaway argues that Cork stated she was not

seeking child care expenses in her “Discovery Responses,” and failed to

supplement same as required by “CR 26.” Dunaway’s Brief at 23. Dunaway

further maintains that child care expenses of $50 per hour for two children is

excessive and that Cork failed to present adequate documentation of the child care

expenses incurred.

             KRS 403.211(6) provides that the “court shall allocate between the

parents . . . reasonable and necessary child care costs incurred due to

employment[.]” It has been recognized that an award under KRS 403.211(6) “is in

the nature of a prepayment or reimbursement of the share of actual costs, and if the

expense is not incurred the other party is entitled to be repaid[.]” Olson v. Olson,

108 S.W.3d 650, 652 (Ky. App. 2003).


                                         -16-
             In this case, Cork testified that $50 per hour for two children was a

reasonable amount to pay for child care in Louisville and submitted paid child care

expenses as evidence. Cork further testified that she utilized child care about 4.5

hours per week. The family court obviously regarded Cork’s testimony as

compelling and found that she incurred reasonable child care expenses of $750 per

month. In view of the evidence, we cannot conclude that the family court abused

its discretion or that its findings were clearly erroneous. As to Dunaway’s claim

that Cork failed to properly supplement discovery under CR 26 to allege child care

expenses, there is no citation in Dunaway’s brief as to how this issue was

preserved for appellate review, and it does not appear that the family court ruled

upon this issue. CR 76.12(4)(c)(v). We are a court of review and generally do not

review issues that are unpreserved. Sneed v. Univ. of Louisville Hosp., 600 S.W.3d

221, 228 (Ky. 2020).

             Dunaway lastly asserts that the family court erred by failing to order

each parent to equally share in the transportation of the children for his parenting

time. Dunaway maintains that it is unsafe and unreasonable to require him to

shoulder all the responsibility for transportation of the children between Georgia

and Kentucky. He insists that it is entirely reasonable to require Cork to share

equally in the responsibility, and it was arbitrary for the family court to have ruled

otherwise.


                                         -17-
            It is evident that the family court was concerned about Dunaway’s

past menacing behavior toward individuals who transported the children for Cork.

The family court detailed such evidence:

                  Mr. Dunaway complains that Ms. Cork has hired
            myriad unknown persons to facilitate parenting
            exchanges. The Court has addressed this issue
            previously. Mr. Dunaway committed domestic violence
            against Ms. Cork. A no-contact order necessitated use of
            a third-party exchange. Ms. Cork relied on her nannies
            or family members to drive the children to and from
            Georgia. Mr. Dunaway frequently harassed the third-
            party, who would then refuse further exchanges, thus
            requiring Ms. Cork to hire a new individual.

                 One driver, Meagan Bossey, testified that Mr.
            Dunaway often made her wait 15-20 minutes to retrieve
            the children. On one occasion, he came out to inspect her
            car and noticed the tags were expired. He yelled at her,
            slammed the door in her face, and called the police. The
            police came to the home and released the children to Ms.
            Bossey.

                 Another driver, Betty Karleski, testified that Mr.
            Dunaway would not allow the children to leave with her
            because she was a stranger. “Granny Bobby” as she is
            known to the children, is Coleman’s mother. The
            children have known her for six years – most of their
            lives – and visit with her at least monthly. She attends
            their birthday parties, dance recitals, and soccer games.
            Mr. Dunaway told Ms. Karleski that she could not leave
            with the children unless she gave him a copy of her
            driver’s license and tags. He detained her for nearly 2
            hours, before eventually relenting and allowing the
            children to leave.

November 15, 2019, Order at 3-4.


                                       -18-
             Relying upon the above evidence, the family court concluded that

Dunaway should continue to provide all transportation to facilitate his timesharing

with the children. The family court observed that the “parties attempted to divide

the responsibility for exchanges, but Mr. Dunaway’s unabated harassing behavior

made that arrangement untenable.” November 15, 2019, Order at 8. Upon the

whole, we did not believe that the family court abused its discretion or that its

findings were clearly erroneous as to requiring Dunaway to provide the

transportation for the children. It was entirely reasonable to do so in light of

Dunaway’s behavior.

             For the foregoing reasons, we affirm the Orders of the Jefferson

Circuit Court, Family Court Division.

             ALL CONCUR.

 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Callie Walton                              Melanie Straw-Boone
 Louisville, Kentucky                       Louisville, Kentucky




                                         -19-